Citation Nr: 0500848	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION


The veteran served on active duty from October 1964 to 
October 1967 and from May 1979 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veteran 
entitlement to service connection for asthma/COPD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time of his November 1986 separation examination, the 
veteran indicated on his report of medical history that he 
had shortness of breath and pain or pressure in his chest.  
On examination, his chest was not normal.  A 1-cm nodule was 
found in the left upper lobe of his lung.  There was no 
apparent calcification.

A December 1996 private examination indicates that the 
veteran related a history of asthma since he was a teenager, 
a spontaneous pneumothorax about 20 years prior, and a 
history of a left lung nodule.  An X-ray of the chest showed 
a 1-cm lung nodule in the left upper lobe posteriorly.  The 
rest of the lung fields were free of active disease.  Post 
service medical records have confirmed the presence of lung 
disease.  In light of these findings, the Board is of the 
opinion that further development is warranted. 

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all private medical records 
and VA medical records which pertain to 
treatment for the veteran's lung 
disorder covering the period following 
his release from active duty to the 
present which have not been previously 
submitted.    

2.  A VA examination should be 
conducted by a pulmonary specialist to 
determine to determine the nature, 
severity, and etiology of any pulmonary 
disorder. The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.  In addition to chest x-
rays, any other necessary tests and 
studies should be accomplished.  It is 
requested that the examiner obtain a 
detailed clinical history.  Following 
the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
lung disorder diagnosed is related to 
the veteran's periods of service.  The 
examiner is requested to comment on the 
clinical significance of the 1-cm 
nodule in the left upper lobe shown on 
the separation examination.  A complete 
rationale for any opinion expressed 
should be included in the report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



